ORDER
PER CURIAM.
Movant filed notice of direct appeal, but has raised no points in that appeal; there*693fore, he has abandoned it. He also appeals from the denial, without an evidentiary hearing, of his Rule 29.15 motion. We affirm. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).